DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Drawings
The drawings filed 02/01/2021 are objected to because they include the annotated Fig. 1 of the prior art which was not mentioned in the description: specifically, the annotated Fig. 1 of the prior art by Zhang et al. (US 2016/0020203) not mentioned in the description is included in the drawings filed 02/01/2021.
Further, the drawings filed 02/01/2021 are objected to as failing to comply with 37 CFR 1.84(p)(4) because in the annotated Fig. 9A, reference characters "1 Gate" and "27" (see Fig. 9C corresponding to the line II-II of Fig. 9A, wherein local interconnect 27 is provided over the fins 12a)have both been used to designate the local interconnect 27 and wiring 32 formed over the local interconnect 27. Thus, the annotations in the annotated Fig. 9A are incorrect: specifically, reference characters "1 region" and "2 region" correspond to the same n-type region 19a,  reference characters "1 gate” corresponds to local interconnect 27 formed on the n-type region 19a, and reference characters "3 region” correspond to the p-type region 22a (which is the second region).  However, in Fig. 9A (according to the specification, e.g., see paragraph [0029]), the first gate 25 is formed between the first region 19a and the second region 22a and under the wiring 32 (see Fig. 9B), and the second gate 25 is formed between the second region 22a and the third region 19a and under the wiring 33.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a plurality of first wirings formed on the plurality of first diodes and the plurality of second diodes, electrically connecting the first region and the fifth region” and “a plurality of second wirings formed on the plurality of first diodes and the plurality of second diodes, electrically connecting the second region and the fourth region”, and it is unclear which particular structure applicant is referring to because Fig. 9A does not show a first wiring connecting the first region and the fifth region having the same conductivity type and a second wiring connecting the second region and the fourth region having the same conductivity type, wherein the first and the fourth region, and the second and the fifth region forming second diodes arranged in a second direction, as required by claims 3 and 4. 
The Specification does not resolve ambiguity of the claim and that renders the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0020203 to Zhang et al. (hereinafter Zhang) in view of Lin et al. (US 2015/0311342, hereinafter Lin) and La Rosa et al. (US 2017/0345836, hereinafter La Rosa).
With respect to Claim 1, Zhang discloses a semiconductor device (electro-static discharge (ESD) protection circuit with FinFET diode structures) (Zhang, Figs. 1-2, ¶0003, ¶0008, ¶0016-¶0023) comprising:
a semiconductor substrate (34, including n-type well 10) (Zhang, Figs. 1-2, ¶0016, ¶0023);
a first region (the n-type area 20) (Zhang, Figs. 1-2, ¶0019, ¶0023) of a first conductivity type (N-type) formed in the semiconductor substrate (34/10);
a second region (the p-type area 18) a second conductivity type (P-type) that is different from the first conductivity type formed in the substrate (34/10); a
third region (the n-type area 20) (Zhang, Figs. 1-2, ¶0019, ¶0023) of the first conductivity type formed in the semiconductor substrate (34/10);
a first gate (e.g.,16, on the border between the n-type area 20 and the p-type area 18) (Zhang, Figs. 1-2, ¶0018);
a second gate (e.g.,16, on the border between the p-type area 18 and the n-type area 20) (Zhang, Figs. 1-2, ¶0018); 
a first insulating film (an insulator 30 between the fins 14) (Zhang, Figs. 1-2, ¶0017, ¶0023) in contact with a first portion (a first semiconductor region 12 including a plurality of fins 14) (Zhang, Figs. 1-2, ¶0016) of the semiconductor substrate (34/10);
a second insulating film (an insulator 32 between adjacent semiconductor regions 12) (Zhang, Figs. 1-2, ¶0016, ¶0023) formed in the semiconductor substrate and in contact with a second portion (a second semiconductor region 12 adjacent to the first semiconductor region 12, in a vertical direction in Fig. 1) of the semiconductor substrate;

a plurality of second diodes (e.g., 24, across the two adjacent semiconductor regions 12, between areas of opposite semiconductor type 18 and 20 in two adjacent semiconductor regions 12) (Zhang, Figs. 1-2, ¶0019, ¶0023), each of the plurality of second diodes including the second portion of the semiconductor substrate, wherein:
the plurality of first diodes (e.g., 22) (Zhang, Figs. 1-2, ¶0019, ¶0023) are arrayed in a first direction (along the fin 14 extending in a horizontal direction in Fig. 1) in a plan view;
the first gate (e.g.,16, on the border between the n-type area 20 and the p-type area 18) (Zhang, Figs. 1-2, ¶0018) and the second gate (e.g.,16, on the border between the p-type area 18 and the n-type area 20) are arranged adjacent to each other in the first direction (e.g., horizontal direction in Fig. 1),
the first gate (e.g.,16, on the border between the n-type area 20 and the p-type area 18) is located between the first region (the n-type area 20) and the second region (the p-type area 18),
the second gate (e.g.,16, on the border between the p-type area 18 and the n-type area 20) is located between the second region (the p-type area 18) and the third region (the n-type area 20),
the plurality of second diodes (e.g., 24) (Zhang, Figs. 1-2, ¶0019, ¶0023) are arrayed in a second direction (perpendicular to the fins 14, a vertical direction in Fig. 1) different from the first direction (e.g., horizontal direction in Fig. 1) in a plan view;
the plurality of first diodes (22) (Zhang, Figs. 1-2, ¶0008, ¶0019, page 3, Col. 1, claim 4) and the plurality of second diodes (24) are electrically connected in parallel.

Regarding (1), Lin teaches forming FinFET structure (Lin, Figs. 1, 6, ¶0017-¶0026, ¶0031, ¶0056-¶0057) serving as ESD protection device and comprising a plurality of fins (104/204), a first insulating film (106/206) (Lin, Figs. 1, 6, ¶0019, ¶0031) to isolate the fins (104/204) and a gate (e.g., 116 in Fig. 1 or 216 and 230 in Fig. 6) that traverses the fins (104/204) (Lin, Figs. 1, 6,  ¶0022, ¶0031) extended beyond the first insulating film (106/206) so as to wrap around three sides of the channel region (109) of the fin (104/204) and in contact with the first insulating film (106/206); and forming the multi-gate FinFET structure (Lin, ¶0056) comprising a plurality of gates to increase the driving strength of the FinFET device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Zhang by forming a plurality of gates that traverses the fins extended beyond the first insulating film isolating fins as taught by Lin, wherein the plurality of gates includes a first gate and a second gate that wrap around three sides of the channel regions of the fins as taught by Lin to have a first insulating film that is in contact with each of the first gate and the second gate in order to provide improved multi-gate FinFET structure with increased driving strength (Lin, ¶0017, ¶0022, ¶0056-¶0057).
Regarding (2), Zhang teaches that number of gates (e.g., 16) (Zhang, Figs. 1-2, ¶0020) covered by  the n-type area (20) and the p-type area (18) depends on circuit requirement, ESD performance versus area efficiency tradeoffs, etc., and further teaches an embodiment wherein a single gate (16) is formed with the same the n-type area (20) or the p-type area (18). Further, La Rosa teaches a semiconductor device (La Rosa, Fig. 3, ¶0011-¶0033, ¶0038-¶0070), comprising a sequence of PN junctions forming diodes (e.g., D1, D2, and D3) in the semiconductor layer, wherein a single gate structure (CGf) is formed between the p-type area (11) and the n-type area (14) so as to reduce surface area occupied by diodes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Zhang by forming a single gate between the p-type area and the n-type area as taught by La Rosa to have the second gate that is the nearest gate from the 
Regarding Claim 3, Zhang in view of Lin and La Rosa discloses the semiconductor device according to claim 1. Further, Zhang discloses the semiconductor device, wherein the semiconductor substrate (34) includes a first fin (14) (Zhang, Figs. 1-2, ¶0016, ¶0019, ¶0023) and a second fin (the fin 14 of the adjacent semiconductor region 12) extending in the first direction (the horizontal direction along the fin 14) and arranged side by side in the second direction (the vertical direction perpendicular to the fins 14), the first fin (14) includes the first region (e.g., 20), - 61 -the first fin (14) includes the second region (e.g., 18), the second fin (the fin 14 of the adjacent semiconductor region 12) includes a fourth region (e.g., 18, in the fin 14 of the adjacent semiconductor region 12) of the second conductivity type (P+ -type), one of the plurality of first diodes (22) includes the first region (e.g., 20) and the second region (e.g., 18), other one of the plurality of first diodes (22) includes the second region (e.g., 18) and the third region (e.g., 20), and one of the plurality of second diodes (24) includes the first region (e.g., 20, in the fin 14 of the first semiconductor region 12) and the fourth region (e.g., 18, in the fin 14 of the adjacent semiconductor region 12).
Regarding Claim 4, Zhang in view of Lin and La Rosa discloses the semiconductor device according to claim 3. Further, Zhang discloses the semiconductor device, wherein the second fin (the fin 14 of the adjacent second semiconductor region 12) (Zhang, Figs. 1-2, ¶0016, ¶0019, ¶0023) includes a fifth region (e.g., 20, in the fin 14 of the second semiconductor region 12) of the first conductivity type (N+ -type), one of the plurality of first diodes (22) includes the fourth region (e.g., 18, in the fin 14 of the second semiconductor region 12) and the fifth region (e.g., 20, in the fin 14 of the second semiconductor region 12) (Zhang, Fig. 1, ¶0019), and one of the plurality of second diodes (24) includes the second region (e.g., 18) and the fifth region (e.g., 20, in the fin of the second semiconductor region 12).
Regarding Claim 5, Zhang in view of Lin and La Rosa discloses the semiconductor device according to claim 4. Further, Zhang discloses the semiconductor device, wherein the first fin (the fin 14 of the first semiconductor region 12) (Zhang, Fig. 1, ¶0008, ¶0019) includes a plurality of the first regions (e.g., 20) and a plurality of the second regions (e.g., 18), the second fin (the fin 14 of the second 
Regarding Claim 6, Zhang in view of Lin and La Rosa discloses the semiconductor device according to claim 3. Further, Zhang discloses the semiconductor device, further comprising: a first group includes a plurality of the first fins (the first semiconductor region 12 including a plurality of fins 14) (Zhang, Figs. 1-2, ¶0016, ¶0019); and a second group (the second semiconductor region 12 including a plurality of fins 14) includes a plurality of the second fins and arranged side by side with the first group in the second direction (the vertical direction perpendicular to the fins 14).
Regarding Claim 7, Zhang in view of Lin and La Rosa discloses the semiconductor device according to claim 3. Further, Zhang discloses the semiconductor device, further comprising:
      a well (10) (Zhang, Figs. 1-2, ¶0016, ¶0022, ¶0023) formed in the semiconductor substrate (34), wherein
      the well (10) includes a part located under the second insulating film (32), and
      the plurality of second diodes (24, the STI bound diodes formed across the two adjacent semiconductor regions 12 separated with STI 32) includes the well (10).
Regarding Claim 10, Zhang in view of Lin and La Rosa discloses the semiconductor device according to claim 1. Further, Zhang discloses the semiconductor device, wherein: one of the plurality of first diodes (22) (Zhang, Figs. 1-2, ¶0008, ¶0016, ¶0022, ¶0023) and one of the plurality of second diodes (24) share a region (e.g., 20) of the first conductivity type (N-type) and a region (e.g., 18) of the second conductivity type P-type); and the region (e.g., 18) of the first conductivity type and the region (e.g., 20) of the second conductivity type are alternately arranged (each silicon region 12 has alternating N+ and P+ diffusion regions) in the first direction (the horizontal direction along the fins 14) and the second direction (the vertical direction perpendicular to the fins 14), but does not specifically discloses that the region of the first conductivity type and the region of the second conductivity type are alternately arranged in the second direction. However, Zhang teaches that adjacent silicon regions (e.g., 12) (Zhang, Figs. 1-2, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhang/Lin/La Rosa by forming a plurality of semiconductor regions arranged in the second direction and having N+ and P+ diffusion regions alternating in opposite locations as taught by Zhang to have the region of the first conductivity type and the region of the second conductivity type that are alternately arranged in the second direction in order to provide improved ESD protection circuit that is low on resistance and would sink high ESD current per unit area (Zhang, ¶0008, ¶0016, ¶0019).
Regarding Claim 11, Zhang in view of Lin and La Rosa discloses the semiconductor device according to claim 10. Further, Zhang does not specifically discloses the semiconductor device, wherein: a part of the region of the first conductivity type and a part of the region of the second conductivity type are alternately arranged in the second direction. However, Zhang teaches that adjacent silicon regions (e.g., 12) (Zhang, Figs. 1-2, ¶0008, ¶0016, ¶0022) arranged in the second direction have N+ and P+ diffusion regions alternating in opposite locations.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhang/Lin/La Rosa by forming a plurality of semiconductor regions arranged in the second direction and having N+ and P+ diffusion regions alternating in opposite locations as taught by Zhang to have the semiconductor device, wherein: a part of the region of the first conductivity type and a part of the region of the second conductivity type are alternately arranged in the second direction in order to provide improved ESD protection circuit that is low on resistance and would sink high ESD current per unit area (Zhang, ¶0008, ¶0016, ¶0019).
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0020203 to Zhang in view of Lin (US 2015/0311342) and La Rosa (US 2017/0345836) as applied to claim 4 (claim 11), and further in view of Su et al. (US 2015/0380396, hereinafter Su).
Regarding Claim 8, Zhang in view of Lin and La Rosa discloses the semiconductor device according to claim 4. Further, Zhang does not specifically discloses the semiconductor device, further comprising: a plurality of first wirings formed on the plurality of first diodes and the plurality of second 
However, Su teaches ESD protection circuit (Su, Figs. 1, 2, 9, ¶0002, ¶0019-¶0025, ¶0038) that comprises a plurality of semiconductor regions (strips 22 including semiconductor fins 22’’) including the region (e.g., 22A) (Su, Figs. 1, 2, 9, ¶0024) of the first conductivity type (P-type) and the region (e.g., 22C) of the second conductivity type (N-type) that are alternately arranged in the first direction (the horizontal direction along the strips 22) and the second direction (the vertical direction perpendicular to the strips/fins 22); the region (e.g., 22C) of the second conductivity type (N-type) is connected to the region (e.g., 22A) of the first conductivity type (P-type) through the wiring (e.g., 32) (Su, Figs. 1, 2, 9, ¶0025-¶0028, ¶0038) extending in the second direction so that the diodes in the first semiconductor region (including first diodes D1) and the second semiconductor region (including first diodes D2) are connected between the pad (34) and the node (36) to provide a high turn-on speed that is advantageous in ESD protection, therefore, a plurality of wirings (32) extending between the pad (34) and the node (36) in the second direction (the vertical direction perpendicular to the strips/fins 22) would electrically connect the first region (e.g., 22A, of the first semiconductor region) and the fourth region (e.g., 22A, of the second semiconductor region), and the second region (e.g., 22C, of the first semiconductor region) and the third region (e.g., 22C, of the second semiconductor region).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhang/Lin/La Rosa by forming a plurality of semiconductor regions arranged in an array and having N+ and P+ regions alternating in the first direction and the second direction, and forming a plurality of wirings extending in the second direction and connecting the first and second diodes as taught by Su to have the semiconductor device, further comprising: a plurality of first wirings formed on the plurality of first diodes and the plurality of second diodes, electrically connecting the first region and the fifth region, and each extending in the second direction; and a plurality of second wirings formed on the plurality of first diodes and the plurality of second diodes, electrically connecting the second region and the fourth region, and each extending in the 
Regarding Claim 12, Zhang in view of Lin and La Rosa discloses the semiconductor device according to claim 11. Further, Zhang does not specifically discloses the semiconductor device, wherein the region of the first conductivity type and the region of the second conductivity type are connected only by a wiring extending in the first direction or the second direction. However, Su teaches ESD protection circuit (Su, Figs. 1, 2, 9, ¶0002, ¶0019-¶0025, ¶0038) that comprises a plurality of semiconductor regions (strips 22 including semiconductor fins 22’’) including the region (e.g., 22A) (Su, Figs. 1, 2, 9, ¶0024) of the first conductivity type (P-type) and the region (e.g., 22C) of the second conductivity type (N-type) that are alternately arranged in the first direction (the horizontal direction along the strips 22) and the second direction (the vertical direction perpendicular to the strips/fins 22) and are connected only by the wiring (e.g., 32) (Su, Figs. 1, 2, 9, ¶0025, ¶0038) extending in the second direction; the ESD device comprises a plurality of diode units connected in parallel and has good discharging ability since the ESD discharging current is multiplied and high turn-on speed (Su, Figs. 1, 2, 9, ¶0025, ¶0028).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhang/Lin/La Rosa by forming a plurality of semiconductor regions arranged in an array and having N+ and P+ regions alternating in the first direction and the second direction, and forming a plurality of wirings extending in the second direction and connecting the first and second diodes as taught by Su to have the semiconductor device, wherein the region of the first conductivity type and the region of the second conductivity type are connected only by a wiring extending in the first direction or the second direction in order to provide improved ESD protection device having good discharging ability and high turn-on speed (Su, ¶0002, ¶0028, ¶0038-¶0040).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0020203 to Zhang in view of Lin (US 2015/0311342) and La Rosa (US 2017/0345836) as applied to claim 1, and further in view of Suk et al. (US 2014/0145273, hereinafter Suk).
Regarding Claim 9, Zhang in view of Lin and La Rosa discloses the semiconductor device according to claim 1. Further, Zhang discloses the semiconductor device, wherein the semiconductor substrate (34) (Zhang, Figs. 1-2, ¶0008, ¶0016, ¶0023) includes a fin portion (14); and each of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhang/Lin/La Rosa by forming a plurality of fins as wire-shaped structures having a width of about 10 nm or less as taught by Suk to have the semiconductor device, wherein the fin has a wire-shaped portion in order to provide improved semiconductor device having high integration density and improved characteristics (e.g., easily controlled on and off states) (Suk, ¶0003-¶0008, ¶0022-¶0023, ¶0076, ¶0080, ¶0084).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0020203 to Zhang in view of Lin (US 2015/0311342) and La Rosa (US 2017/0345836) as applied to claim 1, and further in view of Lin et al. (US Patent No. 10,665,709, hereinafter Lin (‘709)).
Regarding Claim 14, Zhang in view of Lin and La Rosa discloses the semiconductor device according to claim 1. Further, Zhang discloses a circuit (Zhang, Fig. 3, ¶0024- ¶0026), further comprising: a diode formation region where the plurality of first diodes (e.g., 40) and the plurality of second diodes (e.g., 42) are formed, and a transistor formation region (e.g. circuitry 44 including a driving transistor) where a transistor is formed, but does not specifically discloses the semiconductor device, further comprising: a connection pad that is provided above the diode formation region and the transistor formation region, and the diode formation region and the transistor formation region are included in the connection pad in a plan view. However, Lin (‘709) teaches a semiconductor device (Lin (‘709), Figs. 1, 2, 8, 11, Col. 1, lines 45-62; Col. 2, lines 62-65; Col. 4, lines 49-67; Col. 5, lines 1-24; Col. 9, lines 1-67; Col. 10, lines 1-20;) comprising a connection pad (600) that is provided above ESD protection region (e.g., 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhang/Lin/La Rosa by forming a semiconductor device comprising ESD protection circuit and the transistor under the source pad as taught by Lin (‘709) to have the semiconductor device, further comprising: a connection pad that is provided above the diode formation region and the transistor formation region, and the diode formation region and the transistor formation region are included in the connection pad in a plan view in order to provide improved semiconductor device having ESD protection to prevent user form the static electricity of the power device and to effectively manage the layout area to maintain a small layout area (Lin (‘709), Col. 1, lines 45-58; Col. 5, lines 16-24).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891